 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 31,
2007, is by and among ENTERTAINMENT DISTRIBUTION COMPANY, LLC, a Delaware
limited liability company (the “Borrower”), those Domestic Subsidiaries of the
Borrower identified as a “Guarantor” on the signature pages hereto (individually
a “Guarantor” and collectively the “Guarantors”), the financial institutions
party hereto as lenders (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION,
as administrative agent under the Credit Agreement (defined below) (in such
capacity, the “Administrative Agent”).

 

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Guarantors, Glenayre Electronics, Inc., a Colorado
corporation, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of May 31, 2005 (as previously amended,
modified or supplemented and as further amended, modified, supplemented,
restated or amended and restated from time to time, the “Credit Agreement”;
capitalized terms used herein shall have the meanings ascribed thereto in the
Credit Agreement as amended hereby); and

 

WHEREAS, the Borrower and the Lenders have agreed to amend the Credit Agreement
on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

AMENDMENT TO CREDIT AGREEMENT

 

1.1         Amendment to Section 1.1. Section 1.1 of the Credit Agreement is
hereby amended as follows:

 

(a)           The definition of “Revolving Commitment Termination Date” is
hereby deleted in its entirety and replaced with the following:

 

 

“Revolving Commitment Termination Date” shall mean May 31, 2008.

 

1.2          Amendments to Sections 5.1(a), 5.1(b) and 5.1(e). Section 5.1(a) of
the Credit Agreement is hereby amended by adding the following at the end
thereof:

 

; it being acknowledged that delivery of a copy of the Annual Report of
Entertainment Distribution Company, Inc. (the ultimate parent of Borrower)

 



 

--------------------------------------------------------------------------------

(“EDC”) on Form 10-K on or before the date specified above shall satisfy the
requirements of this Section 5.1(a);

 

Section 5.1(b) of the Credit Agreement is hereby amended by adding the following
at the end thereof:

 

; it being acknowledged that delivery of a copy of the Quarterly Report of EDC
on Form 10-Q, together with appropriate reconciling information for items not
related to Borrower and its consolidated Subsidiaries set forth therein, on or
before the date specified above shall satisfy the requirements of this Section
5.1(b);

 

Section 5.1(e) of the Credit Agreement is hereby deleted in its entirety.

 

ARTICLE II

CONDITIONS TO EFFECTIVENESS

 

 

2.1

Closing Conditions.

 

This Amendment shall become effective as of the date hereof (the “Third
Amendment Effective Date”) upon satisfaction of the following conditions (in
form and substance reasonably acceptable to the Administrative Agent):

 

(a)          Executed Amendment. The Administrative Agent shall have received a
copy of this Amendment duly executed by each of the Credit Parties, the Lenders
and the Administrative Agent.

 

(b)          Other. The Administrative Agent shall have received such other
documents, agreements or information which it may reasonably request relating to
the Credit Parties and the transactions contemplated by this Amendment and any
other matters relevant hereto or thereto, all in form and substance satisfactory
to the Administrative Agent in its sole good faith discretion.

 

ARTICLE III

MISCELLANEOUS

 

3.1         Amended Terms. All references to the Credit Agreement in each of the
Credit Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as specifically amended hereby or otherwise agreed, the Credit
Agreement is hereby ratified and confirmed and shall remain in full force and
effect according to its terms.

 

2

 



 

--------------------------------------------------------------------------------

                 3.2         Representations and Warranties of Credit Parties.
Each of the Credit Parties represents and warrants as follows as of the date
hereof:

 

(a)          It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.

 

(b)          This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s valid and legally binding obligations, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)          No consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

 

(d)          The representations and warranties set forth in Article III of the
Credit Agreement are true and correct in all material respects as of the date
hereof (except for those which expressly relate to an earlier date).

 

3.3         Acknowledgment of Guarantors. The Guarantors acknowledge and consent
to all of the terms and conditions of this Amendment and agree that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge the Guarantors’ obligations under the Credit Documents.

 

3.4         Credit Document. This Amendment shall constitute a Credit Document
under the terms of the Credit Agreement.

 

3.5         Entirety. This Amendment and the other Credit Documents embody the
entire agreement between the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.

 

3.6         Counterparts; Telecopy. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart to this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
will be delivered.

 

3.7         GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

3

 



 

--------------------------------------------------------------------------------

                 3.8         Consent to Jurisdiction; Service of Process; Waiver
of Jury Trial. The jurisdiction, services of process and waiver of jury trial
provisions set forth in Sections 9.14 and 9.17 of the Credit Agreement are
hereby incorporated by reference, mutatis mutandis.

 

3.9         Fees. The Borrower agrees to pay all fees and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the fees and expenses of Moore
& Van Allen PLLC.

 

[remainder of page intentionally left blank]

 

4

 



 

--------------------------------------------------------------------------------

                 IN WITNESS WHEREOF the Borrower, the Guarantors, the Lenders,
and the Administrative Agent have caused this Amendment to be duly executed on
the date first above written.

 

BORROWER:

ENTERTAINMENT DISTRIBUTION COMPANY,

LLC, a Delaware limited liability company

 

 

By:

/s/ Jordan M. Copland

 

Name:

Jordan M. Copland

 

Title:

Executive Vice President

 

 

GUARANTORS:

ENTERTAINMENT DISTRIBUTION COMPANY (USA), LLC, a Delaware limited liability
company

 

 

By:

/s/ Jordan M. Copland

 

Name:

Jordan M. Copland

 

Title:

Executive Vice President

 



THIRD AMENDMENT

 

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT  

AND LENDERS:

WACHOVIA BANK,

 

NATIONAL ASSOCIATION,

 

as Administrative Agent and as a Lender

 

 

 

By:

/s/ Brian L. Martin

 

Name: Brian L. Martin

Title: Senior Vice President

 

ING CAPITAL LLC, as a Lender

 

 

By:

/s/ Andrew Layton

 

Name: Andrew Layton

Title: Vice President

 

 



THIRD AMENDMENT

 

 